 Case 1:19-cv-00577-NGG-JO Document 1 Filed 01/30/19 Page 1 of 7 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

SPECTRUM DIVERSIFIED DESIGNS, LLC,                 )     Civil Action No.: 1:19-cv-577
                                                   )
                                   Plaintiff,      )    COMPLAINT FOR PATENT
                                                   )    INFRINGEMENT
                        vs.                        )
                                                   )    DEMAND FOR JURY TRIAL
SILK ROSE INC.,                                    )
                                                   )
                                   Defendant.      )
                                                   )

        Plaintiff Spectrum Diversified Designs, LLC (“Spectrum”) for its Complaint against

Defendant Silk Rose Inc. (“Silk Rose”) alleges as follows:

                              I.         PRELIMINARY STATEMENT

        1.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35, United States Code.

                              II.        JURISDICTION AND VENUE

        2.      This Court has original jurisdiction over the subject matter of this action under

28 U.S.C. §§ 1331 and 1338(a).

        3.      Personal jurisdiction over Silk Rose is proper in this district because Silk Rose is

a domestic business corporation organized under the laws of the State of New York and has its

principal place of business in this district.

        4.      Personal jurisdiction over Silk Rose is proper in this District because of its

presence in this state, it has availed itself of the rights and benefits of the laws of New York, and

it has systematic and continuous business contacts with New York.

        5.      Venue is proper in this district under 28 U.S.C. § 1400(b).




7540067.v2
 Case 1:19-cv-00577-NGG-JO Document 1 Filed 01/30/19 Page 2 of 7 PageID #: 2




                                        III.   PARTIES

       6.      Spectrum is a limited liability company formed under the laws of Delaware with

its principal place of business at 675 Mondial Parkway, Streetsboro, OH 44241.

       7.      Upon information and belief, Silk Rose is a corporation formed under the laws of

New York with a principal place of business at 911 Seton Place, Suite 17, Brooklyn, NY 11230.

                             IV.     FACTUAL BACKGROUND

       8.      Spectrum is engaged in the business of designing, manufacturing, and selling

products, many of which are houseware items.

       9.      United States Design Patent Number D731,264 (“D264 patent”), entitled

“SPHERE MOLD” issued on June 9, 2015, and names Matthew Frank and Ryan H. Peloquin as

the inventors. A true copy of the D264 patent is attached as Exhibit 1.

       10.     The D264 patent claims the ornamental design for a sphere mold.

       11.     Spectrum is the owner by assignment of the entire right, title, and interest in the

D264 patent.

       12.     Spectrum sells, under its TOVOLO® brand, sphere molds known as the

Sphere Ice Molds that are covered by the D264 patent. Since October 20, 2016, Spectrum or its

predecessors-in-interest have marked the Sphere Ice Molds in compliance with 35 U.S.C. § 287.

       13.     Silk Rose, doing business as Chuzy Chef, manufactures, uses, sells, offers for

sale, and/or imports into the United States sphere molds, known as the Chuzy Chef Sphere Ice

Molds, that infringe Spectrum’s intellectual property rights, including the D264 patent

(“Accused Products”). Silk Rose has sold or offered for sale its Accused Products through

various retailers, including Amazon, Walmart, Groupon, and Kmart.




                                                2
 Case 1:19-cv-00577-NGG-JO Document 1 Filed 01/30/19 Page 3 of 7 PageID #: 3




       14.       Upon information and belief, Silk Rose has known of the existence of the

D264 patent, and its acts of infringement have been willful and in disregard for the Asserted

Patent without any reasonable basis for believing that it had a right to engage in the infringing

conduct.

       15.       Counsel for Spectrum contacted Silk Rose regarding the Accused Products on

April 4, 2018.

       16.       On or around April 24, 2018, Spectrum reported Silk Rose’s infringement to

Amazon.com, Inc. (“Amazon”) to request that Amazon remove all product listings of the

Accused Products. Amazon complied with Spectrum’s request and removed all listings of the

Accused Products on or around May 18, 2018.

       17.       Undeterred by Amazon’s decision to remove its product listings, Silk Rose re-

listed the Chuzy Chef Sphere Ice Molds on Amazon on or around May 25, 2018. Although Silk

Rose’s new Amazon product listings showed an image of a modified product, Silk Rose

continued to provide infringing products in fulfillment of product orders, which Spectrum

confirmed through purchasing the Accused Product through Amazon.

       18.       After learning that Silk Rose was continuing to infringe the D264 Patent despite

its prior notice to Silk Rose and the removal of its original product listing, Counsel for Spectrum

contacted Silk Rose again on June 20, 2018. To date, neither Spectrum nor its counsel has

received a response from Silk Rose.

       19.       On or around October 30, 2018, Spectrum again purchased a Chuzy Chef Sphere

Ice Mold from Silk Rose through Amazon. In fulfillment of this order, Silk Rose provided an

infringing sphere mold despite its product listing showing a modified sphere mold.




                                                 3
 Case 1:19-cv-00577-NGG-JO Document 1 Filed 01/30/19 Page 4 of 7 PageID #: 4




       20.      In addition, Silk Rose continues to offer the Accused Products for sale through

additional retailers. For example, the Accused Products are currently available online from

Walmart.com and Groupon.com. The product listings shown on these websites include product

images showing an infringing sphere ice mold.

       21.      Silk Rose’s continued sale of the Accused Products, combined with its blatant

attempt to hide its continuing infringement, is proof of its bad faith and willful infringement.

       22.      Silk Rose’s acts complained of herein have caused Spectrum to suffer irreparable

injury to its business. Spectrum will continue to suffer substantial loss and irreparable injury

until Silk Rose is enjoined from its wrongful actions complained of herein.

                       V.     CLAIM FOR PATENT INFRINGEMENT

       23.      Spectrum repeats and re-alleges paragraphs 1 through 22 hereof, as if set forth

fully herein.

       24.      This is a claim for patent infringement under 35 U.S.C. § 271.

       25.      Silk Rose has copied and infringed Spectrum’s TOVOLO® Sphere Ice Molds.

       26.      Silk Rose infringed and continues to infringe the D264 patent by making, using,

selling, offering for sale, and/or importing into the United States, including within this judicial

district, sphere molds having a design that would appear to an ordinary observer to be

substantially similar to the claim of the D264 patent, including, for example, Silk Rose’s Chuzy

Chef Sphere Ice Molds, as shown below.




                                                 4
 Case 1:19-cv-00577-NGG-JO Document 1 Filed 01/30/19 Page 5 of 7 PageID #: 5




   Infringing Chuzy Chef Sphere Ice Molds                        Spectrum’s Patent
                                                              U.S. Patent No. D731,264




           27.   Silk Rose’s infringement of the D264 patent was knowing, intentional, and

willful.

           28.   As a direct and proximate result of Silk Rose’s acts of infringement, Silk Rose has

derived and received gains, profits, and advantages in an amount that is not presently known to

Spectrum.

           29.   Silk Rose’s infringement of the D264 Patent has caused Spectrum damage for

which Spectrum is entitled to compensation pursuant to 35 U.S.C. § 284.

           30.   This case is exceptional and, therefore, Spectrum is entitled to an award of

attorneys’ fees pursuant to 35 U.S.C. § 285.

           31.   Spectrum is entitled to Silk Rose’s total profits from its infringement of the

D264 Patent pursuant to 35 U.S.C. § 289.

           32.   Due to Silk Rose’s infringing acts, Spectrum has suffered irreparable injury, for

which Spectrum has no adequate remedy at law.



                                                  5
 Case 1:19-cv-00577-NGG-JO Document 1 Filed 01/30/19 Page 6 of 7 PageID #: 6




       33.      Silk Rose will continue to directly infringe Spectrum’s patent rights to the

irreparable injury of Spectrum until enjoined by this Court.

                                    PRAYER FOR RELIEF

WHEREFORE, Spectrum requests judgment against Silk Rose as follows:

       A.       Adjudging Silk Rose to have infringed the Asserted Patents in violation of 35

U.S.C. § 271;

       B.       Awarding Spectrum damages adequate to compensate Spectrum for Silk Rose’s

infringement of the D264 Patent, with pre-judgment and post-judgment interest and costs under

35 U.S.C. § 284;

       C.       Ordering Silk Rose to account for all gains, profits, and advantages derived by

Silk Rose’s infringement of the D264 Patent in violation of 35 U.S.C. § 271, and to pay

Spectrum all damages suffered by Spectrum and/or Silk Rose’s total profits from such

infringement under 35 U.S.C. § 289;

       D.       Adjudging Silk Rose’s infringement of the D264 Patent to be willful;

       E.       Awarding Spectrum enhanced damages up to three times the actual amount

assessed under 35 U.S.C. § 284;

       F.       Declaring this case exceptional and awarding Spectrum its reasonable attorneys’

fees under 35 U.S.C. § 285;

       G.       Granting a preliminary and permanent injunction enjoining Silk Rose, its

employees, agents, officers, directors, attorneys, successors, affiliates, subsidiaries, and assigns,

and all of those in active concert and participation with any of the foregoing persons or entities

from infringing the D264 Patent; and,

       H.       Awarding further relief this Court deems just and proper.


                                                 6
Case 1:19-cv-00577-NGG-JO Document 1 Filed 01/30/19 Page 7 of 7 PageID #: 7




                                      JURY DEMAND

      Spectrum demands trial by jury on all claims and issues so triable



Dated: New York, New York
       January 30, 2019
                                           By:     /s/ Seth H. Ostrow
                                           Seth H. Ostrow, Esq.
                                           Sarah A. Pfeiffer, Esq.
                                           MEISTER SEELIG & FEIN LLP
                                           125 Park Avenue, 7th Floor
                                           New York, New York 10017
                                           Tel: (212) 655-3500
                                           Fax: (212) 655-3535
                                           Email: sho@msf-law.com
                                                   sap@msf-law.com

                                           and

                                           Jay Campbell, Esq.
                                           (application for admission pro hac vice to be filed)
                                           Patrick Clunk, Esq.
                                           (application for admission pro hac vice to be filed)
                                           TUCKER ELLIS LLP
                                           950 Main Avenue
                                           Suite 1100
                                           Cleveland, OH 44113-7213
                                           Tel: 216.592.5000
                                           Fax: 216.592.5009
                                           Email: jay.campbell@tuckerellis.com
                                                   patrick.clunk@tuckerellis.com

                                           Attorneys for Plaintiff
                                           Spectrum Diversified Designs, LLC




                                              7
